This case is before the court on appeal from an April 14, 1987 judgment and sentence in the Port Clinton Municipal Court. Defendant-appellant, Frederick L. McGlothlin, filed a timely notice of appeal and asserts the following as his sole assignment of error:
"The trial court erred in admitting the Bureau of Motor Vehicles computer printout sheet of the defendant's record because it was not properly authenticated."
Appellant was found guilty of operating a motor vehicle while intoxicated pursuant to R.C. 4511.19. During the sentencing phase of the proceedings, the trial judge was provided with an uncertified copy of a Bureau of Motor Vehicles computer printout. Appellant was then sentenced accordingly. The instant appeal is based upon the *Page 212 
trial court's use of the uncertified printout of appellant's driving record.
This court has previously held that the trial court's use of an uncertified driving report during the sentencing phase is proper.State v. Pollard (Oct. 10, 1986), Ottawa App. No. OT-86-7, unreported. Again, this court finds the use of such report proper. The trial court would have been provided the same information had it ordered a presentence investigation report pursuant to Crim. R. 32(A). Based upon the Pollard case the trial court's use of appellant's uncertified driving record at the sentencing phase of the case was proper. Accordingly, appellant's sole assignment of error is found not well-taken.
On consideration whereof, the court finds that appellant has not been prejudiced or prevented from having a fair trial and sentencing, and the judgment and sentence of the Port Clinton Municipal Court is affirmed. This case is remanded to said court for execution of sentence. It is ordered that appellant pay the court costs of this appeal.
Judgment affirmed.
RESNICK, P.J., CONNORS and GLASSER, JJ., concur.